Citation Nr: 0938532	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-35 752	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right ruptured ear 
drum.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a ruptured ear drum.  This last issue was later 
clarified to be service connection for the right ruptured ear 
drum.  The Veteran perfected an appeal of these three issues.

In an October 2008 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  As the 
Veteran has not appealed either of the ratings or effective 
dates assigned for these disabilities, this represents a 
complete grant of the Veteran's appeal in regard to these two 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, only entitlement to service connection for a 
right ruptured ear drum remained on appeal at the time of 
certification of appeal to the Board.


FINDING OF FACT

In a written communication received at the VA in September 
2009, the Veteran indicated his desire to withdraw the issue 
remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, which had perfected his claim for entitlement to 
service connection for a right ruptured ear drum, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received a September 2009 statement from the Veteran 
indicating he wished to withdraw all issues on appeal.  As 
noted, the only issue remaining on appeal was service 
connection for a right ruptured ear drum.  The statement 
fulfilled the form and content requirements for filing a 
withdrawal of appeal.  See 38 C.F.R. § 20.204.  Accordingly, 
as the appeal has been withdrawn, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


